Case 3:17-cv-00003-S-BT Document 44 Filed 06/22/20 Page1iof1 PagelD 1402

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ROSS THOMAS BRANTLEY, UL, )
Petitioner, )
)
v. ) No. 3:17-cv-003-S (BT)
)
LORIE DAVIS, Director, TDCJ-CID )
Respondent. )
ORDER

The United States Magistrate Judge made findings, conciusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge,

SO ORDERED.

SIGNED June 22, 2020.

 
  

UNITED STATES DISTRICT JUDGE

 

 

 

 

 
